DETAILED ACTION

This Office Action is in response to the amendment filed November 26, 2020 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 28, 2019. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (USP 6,893,371) in view of Sherman (USP 5,295,413).

Mills does not teach the bearing having an inner ring and an outer ring, the outer ring of the bearing supported by the supporting member, and the inner ring of the bearing engaging both the shaft and the wave motion generator with a tight fit.
The prior art to Sherman illustrates in Figure 2 a gear device having a motor (52) with a motor shaft (50), a driven member configured as a gear (34) coupled to the motor shaft and having an axial projecting portion, a supporting member (10) configured to support the motor and the gear arrangement, a bearing (28A) disposed between the supporting member and motor shaft, the bearing having an inner ring (38A) and an outer ring (32A), the outer ring of the bearing supported by the supporting member, and the inner ring of the bearing engaging both the motor shaft and the gear with a tight fit.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed device to configure the bearing arrangement of Milles with a ball bearing having an inner ring 
In the event applicant does not believe that the inner ring is configured with a “tight fit” with the rotating shaft and driven gear, an alternative rejection is provided.  It would have been obvious to one of ordinary skill in the art to configure the bearing of Mills with a tight fit between engaging parts, as a matter of obvious design choice, motivation being to prevent play between the engaging components.  
With respect to claim 2, Mills illustrates a first supporting section (adjacent the bearing) for supporting the bearing and a second supporting section (adjacent the internal gear) for fixing the internal gear are integrally configured by one component in the supporting member.  
With respect to claim 3, Mills illustrates the first supporting section, the second supporting section, and a third supporting section attached to an external housing (34) are integrally configured by one component in the supporting member.  
With respect to claim 4, Sherman illustrates a distal end of a projecting section of the gear is in contact with the motor shaft at an inner side of the inner ring of the bearing.
With respect to claim 5, Sherman illustrates the projecting section of the gear includes, at an outer side of a portion coupled to the bearing, a thick section (tooth section), thickness of which in a direction perpendicular to the rotating shaft is larger than thickness of a portion coupled to the bearing.  
 the thick section is in contact with the bearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658